Citation Nr: 1631790	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-04 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.

(The matters of entitlement to an initial evaluation in excess of 50 percent disabling for obstructive sleep apnea and entitlement to an effective date prior to May 2, 2006 for service connection for obstructive sleep apnea are the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision of the VA Regional Office (RO) in Louisville, Kentucky.  In May 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not maintain satisfactory conduct and cooperation by missing appointments, insistence that VA provide training at a facility of his choosing and at a location of his choice, inclusive of transportation and lodging, combined with his insistence that training occur only during summer months, being unable or unwilling to benefit from the guidance provided by various counselors to whom he had been assigned, and showing a consistent pattern of aggressive and disrespectful speech and behaviors, which were outside the scope of acceptable behaviors in a workplace setting.  
 
2.  VA made reasonable efforts to assist the Veteran in rectifying his unsatisfactory cooperation, including rescheduling missed appointments, and by twice placing him in an interrupted status.



CONCLUSION OF LAW

The discontinuance of VA Vocational Rehabilitation and Employment benefits under Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. §§ 3101, 3106, 3107 (West 2014); 38 C.F.R. §§ 21.1, 21.33, 21.80, 21.84, 21.197, 21.198, 21.362, 21.264 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Vocational Rehabilitation

The Veteran contends that the discontinuance of his Vocational Rehabilitation Chapter 31 benefits was not proper. 

The goal of a vocational rehabilitation program is to evaluate and improve the Veteran's ability to achieve a vocational goal; provide services to qualify for suitable employment; enable the veteran to achieve maximum independence in daily living; and, enable the veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70(a).

The successful development and implementation of a program of rehabilitation services requires the full and effective participation of the Veteran in the rehabilitation process.  38 C.F.R. § 21.362(a).  The Veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitation service under Chapter 31.  38 C.F.R. § 21.362(a)(1).  A Veteran being provided services under Chapter 31 must cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan.  38 C.F.R. § 21.362(c)(1)).  The Veteran must conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and reenrollment in a course.  38 C.F.R. § 21.362(c)(4)(i). 

If VA determines that a Veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the Veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364(a).  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. § 21.364(a)(1),(2) . 

When the case manager determines that the Veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will (1) discuss the situation with the Veteran; (2) arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and (3) interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the Veteran's case will be continued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b).

In 38 C.F.R. § 21.364, VA regulations note that the veteran will not be placed in discontinued status if mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in interrupted status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the veteran's service-and nonservice-connected condition(s), (ii) family or financial problems which have led the veteran to unsatisfactory conduct or cooperation, or (iii) other circumstances beyond the veteran's control.  See 38 C.F.R. § 21.364(b).

Review of the Veteran's Vocational Rehabilitation file reveals that the Veteran used profane language in e-mail communications with his counselor.  He had failed appointments and was noted to not be very reliable with following through with appointments.  At one point the Veteran refused to concur with the rehabilitation plan.  In May 2007 the Veteran refused a Functional Capacity Evaluation (FCE).  Later in February 2008 he accepted and underwent a FCE. 

A signed VA Rehabilitation Plan indicates that the Veteran was to attend the program in Washington and that time period of service was January 2009 to June 2009.  The services to be provided were to be academic instruction, tuition, fees, books, required supplies, subsistence allowance plus medical/dental benefits as needed.  

A subsequent e-mail communication indicated that the school is based in several states and that the counselor spoke with the Veteran.  The Veteran was noted to select Ohio.  However, the counselor noted that choosing the school is only one part and that insuring it meets VA standards is another.  No approval would be done until information was reviewed.  

The Veteran's rehabilitation plan was first interrupted in September 2010 after the Veteran reported that he was not going to start training at that time as he would not participate in any cold weather training.  

In a November 2010 note the Veteran was informed that VA would pay for lodging, travel to the school and all expenses associated with attending a Heavy Equipment program in Ohio.  He was told to contact the counselor once the school had a start date for the program to begin in the spring.  

A January 2011 note indicates that the school he planned to attend had changed names and was not vendorized.  The counselors in Ohio had reported only negative comments and experiences with the school.  The Veteran was informed, and he reported that he was going to research other schools and possibly look at culinary programs.  

Thereafter, in March 2011 the Veteran was contacted and was offered an appointment to see a counselor at the Fort Campbell Education Center in April.  However, he stated that it would be a waste of time at the moment since he had not found anything of interest.  He indicated that he would contact the counselor once he got additional information.  

In April 2011 the Veteran reported that he did not want to attend a school nearby and he goes to the state website to find programs.  The Veteran was informed that Southside Virginia Community College offered the heavy equipment program and that the counselor was waiting on them to respond.  The Veteran became angry and stated that he was going to attend a school he chose not what was suggested.  The Veteran was informed that he needed to locate a school closer to his home area due to regulations with intraregional training/travel.  He was informed that VA needed to make sure the training program offered a quality of service and it was difficult to gather this from schools the VA is not familiar with especially so far away.  The Veteran was noted to be very rude and became loud and hung up on the counselor.  It was noted that the Veteran had a history of cursing in e-mails and on the phone and that he was verbally abusive to all staff and very disrespectful.  

In a later April 2011 counseling note, the Veteran indicated that he was going to contact a particular individual whom he believed had the authority to dictate what happened in his case.  An attempt was made to engage the Veteran in a discussion regarding VRC's role in providing guidance, feasibility to achieve vocational goal, and adjustment counseling through the VA Medical Center.  The note indicates that he was not interested in engaging in that discussion.  The Veteran was advised that feasibility to achieve a vocational goal was a concern and that his case would be placed in an interrupted status and then moved toward closure, unless he demonstrated some willingness to participate in mental health counseling and further evaluation.  

The Veteran's vocational program was again placed in an interrupted status in April 2011 due to his insistence that VA provide training at a facility of his choosing and at a location of his choice, inclusive of transportation and lodging, combined with his insistence that training occur only during summer months.  The Veteran was noted to be unable or unwilling to benefit from the guidance provided by various counselors to whom he had been assigned.  The Veteran was reported to show a consistent pattern of aggressive and disrespectful speech and behaviors, which were outside the scope of acceptable behaviors in a workplace setting.

Thereafter, the vocational rehabilitation program was discontinued effective May 28, 2011.  

The Veteran has argued that VA has delayed his education, that VA failed to pay for the heavy equipment schooling that he received in Washington and, therefore, he was unable to finish, and that VA counselors were prejudiced.  

The discontinuance of the Veteran's vocational rehabilitation benefits was proper as the evidence of record documents that the Veteran failed to maintain satisfactory conduct and cooperation.  Following a restriction of the time that the Veteran was willing to train, his program was placed in an interrupted status.  The Veteran was notified as to the reasons for the interruption.  The Veteran's program was again placed in an interrupted status based upon insistence of where and when he would receive training and based upon a consistent pattern of aggressive and disrespectful speech and behaviors.  The Veteran was again notified as to the reasons for the interruption.  The Veteran was offered services in the form of adjustment counseling through the VA Medical Center.  However, the Veteran was not interested in participating in mental health counseling and further evaluations.  Thereafter, the Veteran's vocational rehabilitation program was discontinued.  The Veteran did not raise any mitigating circumstances.  The evidence shows that the AOJ complied with the relevant regulations.  For these reasons, discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper, and the Veteran's claim is denied.


ORDER

Discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


